UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_______________________________
                                )
DENNIS JOHNSON,                 )
                                )
          Plaintiff,            )
                                )
     v.                         )
                                )   Civ. Action No. 15-1851 (EGS)
                                )
PARAGON SYSTEMS, INC.           )
                                )
          Defendant.            )
                                )

                        MEMORANDUM OPINON


  On October 31, 2012 Plaintiff Dennis Johnson (“Mr. Johnson”)

arrived at an Immigration and Customs Enforcement (“ICE”)

facility and unintentionally entered the facility through the

visitor entrance instead of the employee entrance with a loaded

handgun in his briefcase. Compl., ECF No. 1, ¶¶ 9, 10. Although

Mr. Johnson was contracted to provide law enforcement services

to ICE, he was immediately placed in handcuffs when his weapon

was detected. Id. ¶ 11. Mr. Johnson was detained for over two

hours during which he allegedly suffered physical pain and

humiliation. Id. ¶¶ 13, 15.

  Mr. Johnson filed suit on October 31, 2015 against Defendant

Paragon Systems, Inc. (“Defendant”), an ICE security service

provider. Mr. Johnson alleges four counts: a Civil Rights

Violation (Count I), Assault and Battery (Count II), Intentional



                                1
Infliction of Emotional Distress (Count III), and Common Law

Negligence (Count IV). Id. ¶¶ 4-6. On February 1, 2016,

Defendant filed a Partial Motion to Dismiss, seeking to have Mr.

Johnson’s intentional infliction of emotional distress claim

dismissed. Def.’s Partial Mot. Dismiss, ECF No. 6 at 6. For the

reasons discussed below, Defendant’s Motion to Dismiss is

GRANTED.

I. Background

  Mr. Johnson is a retired federal law enforcement officer who

claims he is entitled to carry a firearm on federal property at

any time. Compl. ¶¶ 6-9. Mr. Johnson traveled to the ICE

facility on October 31, 2012 to attend a training session. Id.

Mr. Johnson was detained and handcuffed after the security

scanner revealed his weapon. Id. ¶ 11. Shortly after being

handcuffed, Mr. Johnson displayed his badge to employees of

Defendant. Id. ¶ 14. Eventually, ICE officials informed

Defendant’s staff of Mr. Johnson’s right to bring a weapon into

the building. Id.

  Mr. Johnson alleges that he suffered physical pain and

humiliation due to Defendant’s decision to keep handcuffs on him

for more than two hours, even after ICE officials informed

Defendant’s staff that Mr. Johnson was approved to carry a

firearm in the building. Id. ¶ 14. Mr. Johnson also alleges that

for two months after the incident, Paragon employee Chris Adams


                                2
threatened to start criminal proceedings against Mr. Johnson.

Id. ¶ 16.

II. Standard of Review

  A complaint may be dismissed for failure to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). In

considering such a motion, the complaint is “construed liberally

in the plaintiff['s] favor”, and the Court must grant plaintiff

“the benefit of all inferences that can be derived from the

facts alleged.” Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276

(D.C. Cir. 1994)). “However, the [C]ourt need not accept

inferences drawn by [the] plaintiff[ ] if such inferences are

unsupported by the facts set out in the complaint.” Id.

  Although there is no formulaic method, Rule 12(b)(6) requires

enough factual matter be pled to find that the claim is

plausible, not just possible. See Ashcroft v. Iqbal, 129 S. Ct.
1937, 1941 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(127 S. Ct. 1955 (2007). This determination is limited to facts

consistent with the allegations in the complaint and should cast

aside legal conclusions. Iqbal, 129 S. Ct. at 1949-50; Twombly,
550 U.S. at 563.

III. Analysis

  Defendant argues that Mr. Johnson’s intentional infliction of

emotional distress claim should be dismissed as a matter of law

because the injury alleged did not result from extreme or


                                3
outrageous conduct on the part of Defendant’s employees and

because Mr. Johnson does not describe his alleged injury in

sufficient detail. 1 An intentional infliction of emotional

distress claim must allege “(1) extreme and outrageous conduct

on the part of the defendant, which (2) intentionally or

recklessly (3) causes the plaintiff severe emotional distress.”

Sere v. Group Hospitalization, Inc., 443 A.2d 33, 37 (D.C.

1982). To meet the first element, the conduct must be “so

outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.”

Bernstein v. Fernandez, 649 A.2d 1064, 1075 (D.C. 1991).

Establishing the third element requires the plaintiff to show a

“serious, verifiable emotional injury.” Hudson v. D.C., 558 F.3d
526, 533 (D.C. Cir. 2009). Only the first and third elements are

at issue in this motion.

    First, Defendant correctly asserts that the Complaint is

“entirely devoid of the factual basis necessary to support an


1 Defendant also argues that Mr. Johnson failed to make a plain
statement of his claim because it is “limited to a single
sentence, [is] purposefully vague and merely recites the legal
elements of an intentional infliction of emotional distress
claim.” A complaint must contain “a short and plain statement of
the claim showing that the pleader is entitled to relief.” Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Court will
not discuss this argument in detail because Mr. Johnson’s
intentional infliction of emotional distress claim fails as a
matter of law.

                                 4
intentional infliction of emotional distress claim . . . [which]

can hardly be seen as the type of extraordinary conduct

necessary to substantiate a claim of this nature.” Def.’s

Partial Mot. Dismiss at 5. Defendant points to Harris v. D.C.,

where this Court held that the plaintiff’s claim for intentional

infliction of emotional distress failed as a matter of law

because his arrest by twelve officers at gunpoint in front of

“the very schoolchildren he was assigned to protect” was not “so

outrageous in character, and so extreme in degree” to state a

claim. 696 F. Supp. 2d 123, 137-38 (D.D.C. 2010).

  The facts of this case are far less severe. First, Mr. Johnson

alleges that he was handcuffed for up to two hours. Compl. ¶ 14.

Handcuffing suspects is a normal detention practice that cannot

be considered outrageous. See Cotton v. D.C., 541 F. Supp. 2d
195, 206 (D.D.C. 2008). Second, Mr. Johnson alleges that Paragon

employee Chris Adams threatened criminal action for up to two

months following the incident. Id. ¶ 16. This allegation also

fails to rise to the level of conduct so extreme in degree “as

to go beyond all possible bounds of decency.” See Stewart v.

Thomas, 538 F. Supp. 891, 894 (D.D.C. 1982).

  Mr. Johnson’s only response to Defendant’s 12(b)(6) argument

is that “[t]hreatening and embarrassing a retired law

enforcement officer in public for non-illegal behavior is

outrageous behavior.” Pl.’s Opp. Def.’s Mot. Dismiss at 2. Mr.


                                5
Johnson cites Waldon v. Covington to support this proposition.

415 A.2d 1070, 1076 (D.C. 1980). However, Waldon does not

support Mr. Johnson’s argument. In Waldon, the widow of a

deceased university professor maintained an action for

intentional infliction of emotional distress claim after his

death. Id. at 1072. The D.C. Court of Appeals held that the

plaintiff failed to establish a prima facie case of intentional

infliction of emotional distress because reassigning her husband

to teach outside of his area of expertise, among other reasons,

did not constitute outrageous conduct. Id. at 1077-78. Thus, not

only does Mr. Johnson fail to allege facts that support a

finding of outrageous behavior, the case law he cites undermines

his own argument.

  Even if Mr. Johnson’s allegations of outrageous conduct were

sufficient to meet the first element of an intentional

infliction of emotional distress claim, Mr. Johnson’s claim

still fails because he does not allege facts showing that his

humiliation exceeded the level of embarrassment associated with

ordinary custodial detentions. In order to qualify as severe

emotional distress, the complaint must describe distress of a

nature so acute that “harmful physical consequences might be not

unlikely to result.” Chen v. D.C., 256 F.R.D. 267, 272-73

(D.D.C. 2009) (citing Sere, 443 A.2d at 37). For example in

Chen, the court held that the plaintiff’s complaint did not fail


                                6
as a matter of law because the plaintiff allegedly developed an

abiding fear of police officers, became scared to go outside at

night, and experienced difficulty performing work duties. Id. at

273.

  Unlike the plaintiff in Chen, who described specific effects

on her work and daily routine, Mr. Johnson does not provide any

concrete or articulable effects of psychological or physical

trauma as a direct cause of Defendant’s conduct. Rather, Mr.

Johnson confines his description of his injuries to general

statements such as “undue stress” and “humiliation.” Compl. ¶¶

15, 16. These allegations are insufficient to state a claim.

Accordingly, Mr. Johnson’s intentional infliction of emotional

distress claim fails as a matter of law.

IV. Conclusion

  For the foregoing reasons, Defendant’s Partial Motion to

Dismiss is GRANTED.



Signed:   Emmet G. Sullivan
          United States District Judge
          July 1, 2016.




                                7